DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
A restriction requirement between product, process, and apparatus claims has not been made at this time because the method claims do not include any substantive method steps nor apparatus structure distinguishing them from the product claims.  As such, there is presently no undo burden in examining these, technically, divergent statutory classes of invention. Should Applicants' amend these claims to include non-nominal apparatus and/or method limitations, these newly added claims may be subject to restriction by original presentation. 	
The limitation(s) the coating layers are "over" the first or second surface of the substrate in the claims, the Examiner has given the terms the broadest reasonable interpretation(s) consistent by one of ordinary skill in the art in MRM. Although the drawings of the instant specification refers to an orientation of first coating layer / substrate / second coating layer (Fig. six orientation layouts.  It further includes (second coating layer / substrate / first coating layer), (substrate / first coating layer / second coating layer), (substrate / second coating layer / first coating layer), (first coating layer / second coating layer / substrate), and (second coating layer / first coating layer / substrate).

Claim Objections
Claims 9, 20, and 28 are objected to because of the following informalities:  The D1, D0, E1, and E0 in the expression should be rewritten as D1, D0, E1, and E0.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 20-21, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a “particular” disk, substrate, and first and second coating layer, determined in a specific way as described in the as-filed disclosure, does not reasonably provide enablement for the generic term “particular”, since “particular” involves a hypothetical disk structure that is not part of the actual claimed disk.  For another substrate, second substrate, reference substrate (emphasis added).  There does not appear to be any guidance as to how one of ordinary skill in the art would go about selecting from many millions of possible options that fall within the broad scope of “particular” disk, substrate, first and second coating layer.  Using many millions of different layers to determine which specific layers are suitable amounts to undue experimentation.  Thus, there is a lack of enablement because one of ordinary skill in the art would not have been able to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The combination of independent claim and 7-8 involves an expression that comprises multiple units for the same property.  It is unclear to the examiner on whether the expression is able to be manipulated to be of any units for different properties.  For the purpose of this examination, each variable in all claims can be of any unit independently from other variable.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-19, 22-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kamishiro (JP H08-87251).
Regarding claims 1-2, 11, 17-18, and 22-23, Kamishiro discloses a disk or a magnetic recording medium and a method of making thereof, comprising a substrate comprising a first and second surface, wherein the substrate (1) has a substrate thickness S1, a first coating layer (1a) disposed over the first surface of the substrate, wherein the first coating layer has a first coating layer thickness C1; and a second coating layer (1a) disposed over the second surface of the substrate, wherein the second coating layer has a second coating lyaer thickness C2, wherein the disk has a disk thickness D1, wherein the disk thickness D1 includes the substrate thickness S1 (Fig. 1 and Abstract). 
Regarding a maximum thickness difference between the first coating layer thickness C1 and the second coating layer thickness C2 is a function of the square of the disk thickness D1, the art noted above teach the importance of controlling the thickness values of the substrate and the first and second coating layer.  Further, Kamishiro includes an overlapping ranges for the thickness of the substrate, thickness of the first and second coating layer, and also discloses the maximum thickness difference between the first and second coating layer as highlighted at the table below.  Thus, all values within the ranges appears to be functionally equivalent.   It would have been obvious to choose any thicknesses in each layer from its respective range based on the 2 would have rendered the claimed relationship between layers thicknesses obvious in the absence of showing criticality.


Disk Thickness (D1) = (Substrate) OR (Substrate + C1 and/or +C2)
First Coating Layer Thickness (C1)
Second Coating layer Thickness (C2)
Maximum Thickness Difference between C1 and C2
Instant Invention
approx. ≤ 0.5 mm (claims 7-8)

*it is noted that claims are open to include unrecited layers (MRL, SL, SUL, etc.)

12-30 µm (claim 11)
12-30 µm (claim 11)
Function of the square of disk thickness D1

= 0.43 µm (claim 7)

= 0.60 µm
(claim 8)

Kamishiro
Substrate = ≤ 0.635 mm (Abstract)

C1 = ≥ 7 µm [0008]

C2 = ≥ 7 µm [0008]

Therefore:
(min.):  (approx. > 14 µm)

(max.): ≥ 0.649 mm, only when including substrate, C1, and C2.

≥ 7 µm [0008]
≥ 7 µm [0008]
≤ 0.35 µm (Abstract)

Up to about 1.15 μm (Fig. 3)


Furthermore in alternative, the examiner also deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective 
Per claim 1, the preamble language of the limitation(s) "for a magnetic recording apparatus” has been considered to be a recitation of intended use because the body of the claim do not depend on the preamble for completeness. Intended use limitations are not further limiting in so far as the structure of the product is concerned. Note that "in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458,459 (CCPA 1963). See MPEP § 2111.02." In the instant case, the disk or MRM of Kamishiro is deemed capable of using for a MR device.  Nevertheless, the examiner contends that a MR device comprising a disk is very nominal in the art.  
Further with regard to claim 17, the examiner contends that MR device that comprises a head with a slider in order to R/W a disk is nominal in the art.  Please refer to claim 1 for the teachings of the disk.
Regarding claims 3-4, 19, and 24-25, the examiner is taking the position that the function of claims 1 and 3-4 are equivalent when taking the position that the denominator is 1 (no change).  
Regarding claims 12 and 30, Kamishiro discloses a MRL (Fig. 5).

Regarding claim 13, Kamishiro discloses that the first and second coating layers is NiP (Fig. 5).
Regarding claims 14-16, Kamishiro discloses the material of the substrate as claimed [0006 and 0016]).


Claims 5-10, 20-21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kamishiro (JP H08-87251) as evidence by The Engineering ToolBox (Young's Modulus - Tensile and Yield Strength for common Materials).
Regarding claims 5-6 and 26-27, Kamishiro discloses that the substrate comprises glass, aluminum, or materials thereof [0006 and 0016], however, fails to disclose the Young’s modulus value E1.  It is known in the art that Young’s Modulus is a material property as evidenced by The Engineering ToolBox, wherein glass has a Young’s Modulus of 50-90 GPa and aluminum has a Young’s Modulus of 69 GPa.   It would have been obvious to choose the value of the numerator and denominator in the second ratio to be of equal value, as overlapping range has been rendered obvious, wherein the function includes multiplying the first ratio and second ratio.  This thereby would have the similar function relationship disclose in claims 1 and 3-4.  It is noted that the Young’s modulus in the second ratio can include a different unit from Gpa, such as N/mm2 or kg/mm2, etc.  
Regarding claims 7-8, Kamishiro discloses overlapping claimed ranges as set forth in the table above.  Kamishiro further discloses that the flatness of the disk is ≤ 5 µm (Abstract).  With regards to maximum thickness difference between C1 and C2, Kamishiro discloses a range that includes up to approximately 1.15 μm (Fig. 3). With regards to E1, Kamishiro as evidence by 
	Regarding claims 9-10, 20-21, and 28-29, the expression includes “particular” substrate, disk, and first and second coating layer thickness.  Given that the instant specification has defined “particular” as another substrate, a second substrate, or a reference substrate, and the claims are open to any parameters, the examiner is taking the position that Kamishiro would disclose the expression as claimed for the reasons set forth above (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






Linda Chau
/L.N.C/Examiner, Art Unit 1785      

/Holly Rickman/Primary Examiner, Art Unit 1785